Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 22-28 are rejected under 35 U.S.C. 103 as obvious over JP
57094309 (June 11, 1982) in view of Shimizu et al (US 2009/0008142 A1).
	Rejection is maintained for reasons of the record with the following responses.
	JP teaches utilization of a solvent mixture comprising 95-40 wt.% of N-methyl pyrrolidone (NMP) and 5-60 wt,% of DMSO and the NMP is classified as CMR as stated by applicant or it would be inherently toxic (Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002) (MPEP 2112.01).  The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963) (MPEP 2112).  Thus, utilization of 2-pyrrolidone which would be non-CMR and a homolog of NMP taught by Shimizu et al in JP would be obvious contrary to the assertion and see Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Furthermore, although claim 16 recites “A method for improving the stability of solutions of polymers”, claim 16 is silent as to a duration of the stability at particular temperature, a particular polymer and a concentration thereof which would be essential parameters affecting the stability of solutions.  The examiner sees that the specification teaches utilization of 12.5 wt.% PU solution, 15 wt.% PES solution and 12.5 wt% PU solution and the stability after 1 day, 1 week, 2 weeks and 3 weeks at 0oC or 25oC, but such parameters/limitations would not limit scope of claims since although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
In other words, the recited method of claim 16 would be basically same as combining (i.e. dissolving) a polymer and a solvent mixture comprising 30-65 wt.% of DMSO and 35-70 wt.% of 2-pyrrolidone in any concentration as long as it is a solution.  A stable solution for any period of time including several minute or a few hours at any temperature would meet the method of claim 16 and applicant failed to show that the solvent mixture taught by JP would not improve the stability of solutions of 
Also, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In other words, the comparison should be against the solvent mixture comprising 95-40 wt.% of N-methyl pyrrolidone (NMP) and 5-60 wt,% of DMSO taught by JP, not a single solvent such as DMSO and 2-pyrrolidone used in the examples of the specification.  Thus, the comparison against the single solvent such as DMSO and 2-pyrrolidone would have little probative value.
Even assuming the data of the specification had shown unexpected result, scope of claims is broader than the showing, especially in view of the inherent fact that a lower concentration such as 1 wt.% falling within scope of the instant claim 16 would be more stable than the 12.5 wt.% PU solution, 15 wt.% PES solution and 12.5 wt% PU taught in the specification.  The instant claim 16 does not even recites that a total amount of DMSO and 2-pyrrolidone would be 100 wt.% of the solvent composition.  In other words, 65 wt.% which would be the minimum total amount of DMSO and 2-pyrrolidone would fall within scope of the claim 16, especially in view of the recited “the solvent composition comprises” as partly evidenced by [0022] of the specification.  The transitional term “comprising” is an “open” term, in the even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Claims 23-28 have nothing to do with the method for improving the stability of solutions of polymers recited in claim 16 or the asserted stability of the examples.  In other words, a freshly obtained polymer solution without any storage and a method of using thereof would make the claims obvious.
Applicant further asserts that Shimizu et al fail to teach or suggest “improving the stability of solutions of polymers”, but again, the general recitation of the “improving the stability of solutions of polymers” would have little probative as discussed above absent further limitations.  
Again, Shimizu et al teach and equate N-methyl pyrrolidone and 2-pyrrolidone for various polymers including poly(ether sulfone) resins in [0161-0162] and claims 4 and 5.
A rationale for combining references need not be the same as applicants’.  Indeed, “any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).
“[T]he motivation in the prior art to combined the references does not have to be identical to that of the applicant to establish obviousness.”  In re Kemp, 97 F. 3d 1427, 1430 (Fed. Cir. 1996).  “As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992).  
The NMP is classified as CMR as stated by applicant or it would be inherently toxic and thus utilization of the 2-pyrrolidone taught by Shimizu et al in JP in lieu of NMP would be expected to be a reasonable substitution.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/June11, 2021                                               /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762